In consolidated actions, inter alia, to enjoin the defendants from soliciting the plaintiffs’ accounts, the plaintiffs appeal from an order of the Supreme Court, Nassau County (Collins, J.), dated October 5, 1990, which granted the motion of the defendants Arthur Lewis Agency, Ltd. and Arthur Lewis for summary judgment dismissing the complaint as against them.
Ordered that the order is affirmed, with costs.
We agree with the Supreme Court that the moving papers of the respondents established that the plaintiffs do not have a viable cause of action against them, and the plaintiffs failed to meet their burden of producing evidentiary proof in admissible form sufficient to require a trial of material questions of fact on which they rest their claim. Accordingly, the appellants’ motion for summary judgment was properly granted (see, Zuckerman v City of New York, 49 NY2d 557). Lawrence, J. P., Eiber, O’Brien and Copertino, JJ., concur.